Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 28-40, 42 and 49-52 are pending. Claims 1-27, 41 and 43-48 have been cancelled.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31-37, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 31 recites the limitation “selectable” marker: there is insufficient antecedent basis for this recitation because the claim from which it depends is drawn to a marker and not a selectable marker.
	Claims 32 and 33 present the same issue and are therefore rejected for the same reason as provided for claim 31.
	Claim 34 and 35 and 36 recite the limitation “a” promoter: it is not clear whether these promoters are the same as encompassed by claim 28 or different.
	The metes and bounds of claim 37 are indefinite because it is unclear how a “cell” of any type can be transformed with the DNA construct of claim 28 which is specifically designed to be expressed in a plant cell.
	Claim 39 is drawn to a plant co-transformed with a DNA construct comprising a first and second DNA segment each flanked by left and right T-DNA borders.
	The metes and bounds of the claim are indefinite because it is not clear if the DNA segments are in separate DNA constructs for co-transformation, or, if they are in the same DNA construct and the plant comprises an additional and unspecified DNA construct.
	The metes and bounds of claim 40 are indefinite because it is not clear if the cell comprises the DNA construct of claim 39. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 28-30, 32-35, 37-40, 42 and 49-52 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Breitler et al (2004, Transgenic Research 13: 271-287) in as evidenced by de Pater et al (1992, The Plant Journal 2: 837-844).
Claims 28-30, 32-35, 37-40, 42 and 49-52 are drawn to a DNA construct comprising a first DNA segment comprising a gene of interest (GOI) and a second DNA segment comprising a promoter functional in a seed operably linked to a DNA cassette that confers a detectable phenotype in seeds comprising the DNA cassette and a marker gene operably linked to a promoter functional in plant cells wherein the phenotype comprises a change in seed color, wherein the marker gene is a selectable marker gene wherein the GOI confers herbicide tolerance wherein the cassette and marker are operably linked to different promoters, wherein the marker is hygromycin phosphotransferase (hpt) wherein the DNA cassette is GFP and is linked to a promoter functional in seed, a plant cell transformed with said construct, wherein a right or left T-DNA border flanks the first or second DNA segment, and a transgenic plant co-transformed with a first DNA segment comprising left and right T-DNA borders flanking a GOI linked to a promoter and a second DNA construct containing a second DNA segment comprising a second set of left and right T-DNA borders flanking a promoter linked to a DNA cassette that confers a detectable phenotype in seeds and a marker operably linked to a promoter.
The specification describes that a seed-functional promoter in the DNA cassette, may encompass a constitutive promoter (p. 12, ¶ 2).
Breitler et al disclose the plasmid vector pX2-HB comprising a DNA construct comprising a first DNA segment flanked by a left and right T-DNA border comprising a bar gene of interest conferring herbicide resistance under the control of a plant-functional promoter.  
This DNA construct further comprises a second DNA segment flanked by a left and right T-DNA border comprising a GFP selectable marker operably linked to a rice gos2 promoter which is deemed to confer a detectable phenotype for changing seed color, said second DNA segment further comprising an hpt selectable marker gene operably linked to a plant-functional CaMV 35S promoter. 
Breitler et al disclose Agrobacterium tumefaciens cells comprising the vector and their use to produce transformed plant cells and plants, wherein the gfp gene confirms positively transformed cells and that the first and second DNA segments may be linked or unlinked in the transformed plants (see Abstract; see p. 272, col. 2, last ¶; see also p. 273; see Fig.1; p. 273, col. 2, last ¶; p. 274, col. 1, ¶ 1 and col. 2, ¶ 1; see p. 275, ¶ 1-3; see p. 278, col. 1, last ¶ and Table 2; see p. 280, col. 1, ¶ 2 and 3; p. 281, Table 5; see also p. 284, col. 1, last ¶).
de Pater et al disclose that the rice gos2 gene is constitutively expressed in a variety of tissues including root, leaf, callus, coleoptile (first seedling leaf) and panicle (seed head), and that the rice gos2 promoter may be operably linked to a heterologous gus gene (p. 837, col. 2, penultimate ¶; page 838, col. 2, ¶ 1 and Figures 1 and 2; p. 839, col. 1, last ¶; see p. 840, Figures 5-6; see p. 841, Figure 7). 
Therefore, a DNA construct comprising a first DNA segment comprising a GOI and a second DNA segment comprising a promoter functional in a seed operably linked to a DNA cassette that confers a detectable phenotype in seeds comprising the DNA cassette and a marker gene operably linked to a promoter functional in plant cells wherein the phenotype comprises a change in seed color, wherein the marker gene is a selectable marker gene wherein the GOI confers herbicide tolerance wherein the cassette and marker are operably linked to different promoters, wherein the marker is hpt wherein the DNA cassette is GFP and is linked to a promoter functional in seed, a plant cell transformed with said construct, wherein a right or left T-DNA border flanks the first or second DNA segment, and a transgenic plant co-transformed with a first DNA segment comprising left and right T-DNA borders flanking a GOI linked to a promoter and a second DNA construct containing a second DNA segment comprising a second set of left and right T-DNA borders flanking a promoter linked to a DNA cassette that confers a detectable phenotype in seeds and a marker operably linked a promoter is anticipated by Breitler et al as evidenced by de Pater et al.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breitler et al (2004, Transgenic Research 13: 271-287) as evidenced by de Pater et al (1992, The Plant Journal 2: 837-844) and in view of Kriz et al (Patent No. US 6,307,123).
Claims 31 and 36 are drawn to a DNA construct comprising a first DNA segment comprising a GOI and a second DNA segment comprising a promoter functional in a seed operably linked to a DNA cassette that confers a detectable phenotype in seeds comprising the DNA cassette and a marker gene operably linked to a promoter functional in plant cells wherein the phenotype comprises a change in seed color, wherein the cassette and marker are operably linked to the same promoter and wherein said promoter is an oleosin promoter.
Breitler et al teach the plasmid vector pX2-HB comprising a DNA construct comprising a first DNA segment flanked by a left and right T-DNA border comprising a bar gene of interest conferring herbicide resistance under the control of a plant-functional promoter.  
This DNA construct further comprises a second DNA segment flanked by a left and right T-DNA border comprising a GFP selectable marker operably linked to a rice gos2 promoter which is deemed to confer a detectable phenotype for changing seed color, said second DNA segment further comprising an hpt selectable marker gene operably linked to a plant-functional CaMV 35S promoter. 
Breitler et al teach Agrobacterium tumefaciens cells comprising the vector and their use to produce transformed plant cells and plants, wherein the gfp gene confirms positively transformed cells and that the first and second DNA segments may be linked or unlinked in the transformed plants (see Abstract; see p. 272, col. 2, last ¶; see also p. 273; see Fig.1; p. 273, col. 2, last ¶; p. 274, col. 1, ¶ 1 and col. 2, ¶ 1; see p. 275, ¶ 1-3; see p. 278, col. 1, last ¶ and Table 2; see p. 280, col. 1, ¶ 2 and 3; p. 281, Table 5; see also p. 284, col. 1, last ¶).
de Pater et al teach that the rice gos2 gene is constitutively expressed in a variety of tissues including root, leaf, callus, coleoptile (first seedling leaf) and panicle (seed head), and that the rice gos2 promoter may be operably linked to a heterologous gus gene (p. 837, col. 2, penultimate ¶; page 838, col. 2, ¶ 1 and Figures 1 and 2; p. 839, col. 1, last ¶; see p. 840, Figures 5-6; see p. 841, Figure 7). 
While Breitler et al does not teach the use of the same promoter to express a DNA cassette and a marker gene or the use of an oleosin promoter, the issue is whether one would have found it obvious to do so.
Kriz et al teach the advantages of utilizing a sensitive first marker for easily identifying initially transformed cells, as well as a visually detectable second marker for easily identifying transformed progeny via seed phenotype, wherein the transformed plants also comprise a GOI conferring an agronomic trait including herbicide tolerance.  
Kriz et al teach that the luciferase gene and the gfp gene are visual markers used in non-destructive assays, and that the two marker genes may be under the transcriptional control of the same promoter to minimize size constraints for vector inclusion and to ensure direct correlation of the presence of both genes.
Kriz et al also teach that the visually detectable seed-specific marker gene may be the gfp gene under the control of an aleurone-specific promoter including a maize oleosin promoter, in order to maximize seed phenotype identification while minimizing damage to the entire plant.  
Kriz et al teach that their method can be widely applied to a variety of plant species and genes of interest (Fig.1-4; see col. 1, lines 10-23 and 43-67; col. 2, lines 28-67; col. 3, lines 1-12, 21-35 and 45-64; col. 4, lines 18-27; col. 5, lines 14-67; col. 6, lines 1-19, 25-37 and 49-67; col. 7, lines 1-8; col. 8, line 58 through col. 9, line 6; col. 66, line 45 through col. 67, line 50; col. 68, lines 17-25, 40-42 and 61-63; col. 69, line 66 through col. 70, line 1; col. 71, lines 40-44).
Therefore, prior to the filing of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to modify the DNA construct comprising the first and second DNA segments for plant cell transformation as taught by Breitler et al by using the same promoter for both the selectable marker gene and the DNA cassette conferring a detectable seed phenotype because of the advantages as taught by Kriz et al and would therefore have a reasonable expectation of success in expressing each of the DNA segments.
Moreover, it would have been prima facie obvious to use an aleurone-specific oleosin promoter for the gfp gene conferring the detectable seed phenotype because one would reasonably expect said gene to be expressed and because Kriz et al teach the advantages of doing so.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-40, 42 and 49-52  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-39 of Patent No. US 8,076,536 (referred to herein as ‘536). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 28-40, 42 and 49-52  are drawn to a DNA construct comprising a first DNA segment comprising a GOI and a second DNA segment comprising a promoter functional in a seed operably linked to a DNA cassette that confers a detectable phenotype in seeds comprising the DNA cassette and a marker gene operably linked to a promoter functional in plant cells wherein the phenotype comprises a change in seed color, wherein the marker gene is a selectable marker gene wherein the GOI confers herbicide tolerance wherein the cassette and marker are operably linked to different promoters, wherein the marker is hpt wherein the DNA cassette is GFP and is linked to a promoter functional in seed, a plant cell transformed with said construct, wherein a right or left T-DNA border flanks the first or second DNA segment, and a transgenic plant co-transformed with a first DNA segment comprising left and right T-DNA borders flanking a GOI linked to a promoter and a second DNA construct containing a second DNA segment comprising a second set of left and right T-DNA borders flanking a promoter linked to a DNA cassette that confers a detectable phenotype in seeds and a marker operably linked a promoter.
‘536 claims a DNA construct comprising a first DNA segment comprising left and right T-DNA borders flanking a GOI linked to a promoter and a second DNA segment comprising a second DNA segment comprising a second set of left and right T-DNA borders flanking a promoter linked to a DNA cassette that alters seed size wherein the marker is a selectable marker (see claims 26-39).
	Therefore, at the time the invention was made it would have been prima facie obvious to arrive at the DNA constructs as claimed because ‘536 claims a species of DNA constructs that is encompassed by the genus of DNA constructs as claimed.

Claims 28-40, 42 and 49-52  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-17, 20-22, 24-32 and 36-47 of Patent No. US 9,540,700 (referred to herein as ‘700). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art
Instant claims 28-40, 42 and 49-52  are drawn to a DNA construct comprising a first DNA segment comprising a GOI and a second DNA segment comprising a promoter functional in a seed operably linked to a DNA cassette that confers a detectable phenotype in seeds comprising the DNA cassette and a marker gene operably linked to a promoter functional in plant cells wherein the phenotype comprises a change in seed color, shape, opacity, etc., wherein the marker gene is a selectable marker gene wherein the GOI confers herbicide tolerance wherein the cassette and marker are operably linked to different promoters, wherein the marker is hpt wherein the DNA cassette is GFP and is linked to a promoter functional in seed, a plant cell transformed with said construct, wherein a right or left T-DNA border flanks the first or second DNA segment, and a transgenic plant co-transformed with a first DNA segment comprising left and right T-DNA borders flanking a GOI linked to a promoter and a second DNA construct containing a second DNA segment comprising a second set of left and right T-DNA borders flanking a promoter linked to a DNA cassette that confers a detectable phenotype in seeds and a marker operably linked a promoter.
‘700 claims a DNA construct comprising a first DNA segment comprising left and right T-DNA borders flanking a GOI linked to a promoter and a second DNA segment comprising a second DNA segment comprising a second set of left and right T-DNA borders flanking a promoter linked to a DNA cassette that alters seed phenotypes wherein the marker is a selectable marker (see claims 20-47).
	Therefore, at the time the invention was made it would have been prima facie obvious to arrive the constructs as instantly claimed because the scope of claims in ‘700 is coextensive.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662